Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 1/19/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Response to Amendment
The amendment submitted January 19, 2022 has been accepted and entered.  Claims 1-20 are cancelled.  New claims 21-41 are added.  No claims are amended.  Thus, claims 21-41 are examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Claim 23: dependent on claim 21
Allowable Subject Matter
Claims 21-41 are allowable over the prior art.
Regarding independent claim 21, the prior art fails to disclose or reasonably suggest wherein a method of creating a long view image of a subject comprising: passing the x-rays through a slot filter before the x-rays reach the image detector; collecting a plurality of image data portions at the plurality of image projection positions that are a plurality of intermediate positons along the path and may include the first positon and second position; determining an overlap region between at least two image data portions of the plurality of image data portions; generating an intermediate image for display based on the determined overlap between the at least two image data portions; and wherein the 
Regarding independent claim 37, the prior art fails to disclose or reasonably suggest wherein collecting a plurality of image data portions at each image projection position of the plurality of image projection positions along the path that may include the first position and the second position, wherein each image projection position is operable to be collected by passing the x-rays through a slot filter before the x-rays reach the image detector, wherein each image projection position of the plurality of image projection positions is achieved over time; generating an image for display based on at least a sub-plurality of image data portions of the plurality of image data portions; and providing the generated image for display, as claimed in combination with the rest of the claim limitations, so as to enable different views of same positons of the subject formed with a parallax effect.
Claims 22-36 and 38-41 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuno et al (US 2015/0250441 A1) discloses an X-ray apparatus in which an FPD moves independently of an X-ray tube, an X-ray irradiation area discriminator discriminates, for separate X-raying actions, X-ray irradiation area images from among X-ray images outputted from the FPD. An X-ray tube position sensor acquires position information P on the X-ray tube for the separate X-raying actions. A long image creator creates a long image by shifting the X-ray irradiation area images based on the position information, and splicing the X-ray irradiation area images together. Therefore, even when a relative position between the X-ray tube and FPD is variable instead of being constant, the X-ray 

    PNG
    media_image1.png
    672
    432
    media_image1.png
    Greyscale

Nathaniel et al (US 9,109,998 B2) discloses a method for generating a panoramic image of a region of interest (ROI) which is larger than a field of a view of a radiation based imaging device, comprising, positioning markers along the ROI, acquiring a set of images along the ROI, wherein the acquired images have at least partially overlapping portions, aligning at least two separate images by aligning a common marker found in both images and compensating for a difference between a distance from a radiation source to the marker element and the distance from the radiation source to a plane of interest.

    PNG
    media_image2.png
    417
    506
    media_image2.png
    Greyscale

Fabrizio et al (US 8,899,832 B2) discloses a mobile patient positioning stand having vertical rails allowing a shield to be manually moved up and down to different heights based on the height of anatomy of the patient desired to be imaged. The shield may be positioned at a shield height for a certain height of anatomy of a patient so that markers on the shield identify multiple image areas within the total image area. After the shield is positioned, an image detector and a source of radiation may be vertically positioned to provide images at the multiple image areas. Vertical positioning of the detector may be determined by the markers or by equal height detector alignment markers on the shield. The multiple image areas may be connected by aligning stitching markers in the images that may be on the shield. This aligning may be done by an automated computer software process that recognizes the stitching markers.

    PNG
    media_image3.png
    559
    738
    media_image3.png
    Greyscale

Atzinger et al (US 7,142,632 B2) discloses a radiation image recording device comprising a source of radiation and a radiation receiver which are movable in a vertical direction in order to be positioned relative to a standing patient, and an image processing device for creating an output image based on the recorded image data. The source of radiation and the radiation receiver are movable in a controlled manner into successive image recording positions via a control device so as to record an area of analysis which exceeds the height of the active area of the digital radiation receiver, one radiation image being recorded in each image recording position. The positions are defined in such a way that the recorded radiation images cover the area of analysis while the image processing device is embodied so 

    PNG
    media_image4.png
    244
    222
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB /